Citation Nr: 1512815	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel










INTRODUCTION

The Veteran served on active duty from June 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Although the Veteran was issued a statement of the case in March 2013 as to his disagreement with VA's denial of the issues of service connection for headaches, eye irritation, left eye laceration, hearing loss, dizziness, and nausea, on his VA Form 9 received in May 2013 the Veteran specifically limited his appeal to the matter listed on the title page of this action.

On his May 2013 VA Form 9, the Veteran requested a hearing before a traveling Veterans Law Judge.  In September 2013, he withdrew his request for the hearing.

The Board also notes that the RO failed to issue the Veteran a supplemental statement of the case regarding the matter on appeal to address a private medical record submitted by the Veteran in May 2013 (prior to certification of the case to the Board).  Given the Board's disposition of the appeal, however, the Board finds that remand to correct the error is not warranted. 


FINDING OF FACT

The Veteran's tinnitus originated in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Pursuant to 38 U.S.C.A. §§ 5103(a) and 5103A, and 38 C.F.R. § 3.159, VA has certain duties to notify and assist the Veteran in his claim.  Given the disposition of the appeal below, the Board will not further address whether those duties have been fulfilled, as any deficiencies on the part of VA with respect to those duties is moot.  The Board notes that the Veteran was advised in October 2008 of the criteria for establishing the initial effective date and rating in the event his claim is successful. 

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004). 

Where a veteran served during peacetime service after December 31, 1946, and tinnitus becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's service treatment records are silent for any complaints or findings of tinnitus.  They do note treatment for an incident in which he was struck in the facial area by a blank round.  His service personnel records show that he served as a Chaparral/Redeye repairer.

The post-service evidence of record includes a private medical record for April 2013, which shows that the Veteran has been assessed as having tinnitus.

In his several statements on file, the Veteran contends that he developed a ringing in his ears during active service, and that this symptom has continued in the years since his discharge from service.  He explains that he experienced tinnitus at one point when he was shot in the face with a blank round, and also when he was around the noisy equipment he was tasked with repairing.  He reports that his post-service employment consisted of a deliverer of furniture, and as a parole agent for the Department of Corrections.

The Board first notes that the Veteran currently has tinnitus, as documented in the April 2013 private medical record.  

The Board next notes that in Fast Letter 10-35 (sept. 2, 2010), the Veterans Benefits Administration provided a Duty Military Occupational Specialty Noise Exposure Listing, which is a compilation of Department of Defense-verified lists of Military Occupational Specialties (MOS) and the corresponding probability of hazardous noise exposure.  The Veteran's MOS is not listed, but the Board finds that his MOS is analogous to the listed MOS of multiple launch rocket system repairer.  That MOS is considered to have a moderate probability of exposure to hazardous noise levels.  In light of the Veteran's MOS, the Board finds that the Veteran was exposed to acoustic trauma during active service.  

With respect to a link between the acoustic trauma in service and the current tinnitus, the Board notes that VA did not schedule the Veteran for an examination addressing the etiology of his tinnitus.  Nevertheless, the Board points out that tinnitus is a "chronic" disorder for VA purposes where the tinnitus results from acoustic trauma.  See Fountain v. McDonald, ---Vet.App. ----, No. 13-0540, 2015 WL 510609, at *14 (Feb. 9, 2015).  Consequently, the Veteran may demonstrate through continuity of symptomatology that his tinnitus is related to service.  

In this case, the Veteran contends that he first noticed his tinnitus in service, and maintains that the tinnitus has been present continuously since that time.  The Board finds both his account of symptoms in service and his account of continuity of symptoms since service to be credible.  The Board further notes that there is no evidence of post-service hazardous noise exposure; the Veteran's two jobs since service do not appear to involve significant levels of noise exposure.  The Board consequently finds that the Veteran's credible account of the continuity of his tinnitus symptoms serves to establish the necessary nexus between service injury and current disability in this case.

Accordingly, the Board finds that the evidence is at least in equipoise, and that service connection for tinnitus therefore is warranted.



ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


